Case 2:13-cr-00120-JMA Document 624 Filed 03/01/21 Page 1 of 2 PageID #: 13086




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------------------------------------------X   For Online Publication Only
UNITED STATES OF AMERICA,
                                                                          ORDER
                                   -against-                              13-CR-120 (JMA)

RICHARD R. GOLDBERG,
                                                                                           FILED
                                                                                           CLERK
                           Defendant.
----------------------------------------------------------------------X          3/1/2021 3:02 pm
APPEARANCES:                                                                       U.S. DISTRICT COURT
                                                                              EASTERN DISTRICT OF NEW YORK
Linda I. Marks                                                                     LONG ISLAND OFFICE
U.S. Department of Justice
Consumer Protection Branch
P.O. Box 386
Washington, DC 20044
       Attorney for the United States

Tracey L. Gaffey
Federal Defenders of New York
770 Federal Plaza
Central Islip, NY 11722
       Attorney for Defendant Richard R. Goldberg

AZRACK, United States District Judge:

        On August 26, 2020, defendant Richard R. Goldberg (“Defendant”) first moved for

compassionate release following the onset of the COVID-19 pandemic. (ECF No. 597.) Though

the Court denied his motion because the Section 3553(a) sentencing factors weighed against

granting him compassionate release, the application was denied “without prejudice to its renewal

should Defendant’s condition or the situation at his facility materially worsen.” (ECF No. 603.)

        Defendant has again moved for compassionate release. (ECF No. 615.) Because of

increasing cases at USP Lewisburg, Defendant argues that the Section 3553(a) factors now weigh

in favor of granting the motion.
Case 2:13-cr-00120-JMA Document 624 Filed 03/01/21 Page 2 of 2 PageID #: 13087




       The Court has considered Defendant’s arguments and the government’s response and finds

that the updated situation does not alter the Court’s prior analysis of the Section 3553(a) factors.

(ECF No. 154 at 6.) Accordingly, Defendant’s motion is DENIED without prejudice.

SO ORDERED.

Dated: March 1, 2021
       Central Islip, New York

                                                       /s/ (JMA)
                                                     JOAN M. AZRACK
                                                     UNITED STATES DISTRICT JUDGE




                                                 2
